DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                J.M., the father,
                                   Appellant,

                                       v.

                 DEPARTMENT OF CHILDREN & FAMILIES,
                             Appellee.

                                No. 4D20-2607

                               [March 17, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, Martin
County; Steven J. Levin, Judge; L.T. Case No. 432020DP000038.

   Crystal J. Marsh of Marsh Law Firm, P.A., Stuart, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

  Antony P. Ryan, Regional Counsel, and Gloria Floyd, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Fourth District,
West Palm Beach, for appellee the Mother.

                          ON CONCESSION OF ERROR

PER CURIAM.

   Appellant J.M. is a non-offending father appealing the trial court’s order
finding his child, Z.M., dependent as to the child’s mother but withholding
adjudication of dependency. He argues the trial court erred in withholding
adjudication under section 39.507(5), Florida Statutes (2020), because the
mother had uncompleted case plan tasks other than supervision. Some of those
tasks included: finding stable housing and income, completing a drug treatment
program, and completing parenting classes. Appellee Department of Children
and Families properly concedes error, and we reverse.

   “Dependency adjudications are reviewed under the abuse of discretion
standard.” A.T.N. v. Fla. Dep’t of Children & Family Servs., 70 So. 3d 634, 636
(Fla. 1st DCA 2011); see also D. Children v. Dep’t of Children & Family Servs.,
820 So. 2d 980, 982 (Fla. 4th DCA 2002) (same). “However, because it appears
the circuit court’s order, and the [parties’] arguments on appeal, both rest upon
the interpretation of Chapter 39’s requirements, our review is de novo.” N.A. v.
Dep’t of Children & Families, 267 So. 3d 430, 433–34 (Fla. 4th DCA 2019).

   Section 39.507(5), Florida Statutes (2020), states the court may withhold
adjudication if it “finds that the child named in the petition is dependent, but
finds that no action other than supervision in the child’s home is required.”
(emphasis added). Here, the court should not have withheld adjudication as to
the mother because there were “action[s] other than supervision” that had to be
completed. Accordingly, we reverse and remand for the trial court to enter an
order adjudicating the child dependent and for further proceedings.

   Reversed and remanded.

DAMOORGIAN, FORST, and KLINGENSMITH JJ., concur.

                              *        *        *

     FINAL UPON RELEASE; NO MOTION FOR REHEARING WILL BE
  ENTERTAINED; MANDATE ISSUED SIMULTANEOUSLY WITH OPINION.